Citation Nr: 1124368	
Decision Date: 06/27/11    Archive Date: 07/06/11

DOCKET NO.  04-10 592	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Whether the Board's November 4, 2010, decision addressing the issues of higher initial ratings for a right medial epicondylitis and a right ulnar nerve entrapment with ulnar neuropathy should be vacated?

2.  Entitlement to higher initial ratings for right medial epicondylitis (a right elbow disability) rated as 10 percent disabling from July 22, 2003, and 20 percent disabling from June 9, 2010.

3.  Entitlement to a higher initial rating for right ulnar nerve entrapment with ulnar neuropathy (a right ulnar nerve disability) rated as 10 percent disabling from August 13, 2003.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The Veteran served on active duty from October 2000 to February 2001, October 2001 to March 2002, and from September 2003 to September 2005.  The Veteran also had other periods of service in a reserve component. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2003 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbus, South Carolina.  In June 2005, the Veteran testified at a video hearing before the undersigned.  The appeal was previously remanded by the Board in August 2005, July 2007, and September 2009.  Jurisdiction over the appeal currently resides with the RO in Huntington, West Virginia.  On November 4, 2010, the Board issued a decision addressing the issues of higher evaluations for the right elbow disability and the right ulnar nerve disability.  Also on November 4, 2010, the Board received a letter from the Veteran in which he claimed, in essence, that his June 2010 VA examination was inadequate and that he should be provided with a new VA examination. 

A review of the record on appeal reveals that the Veteran has raised a claim for a total rating based on individual unemployability (TDIU).  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  However, this issue has not been adjudicated by the agency of original jurisdiction (AOJ) and therefore the Board does not have jurisdiction over it.  Therefore, it is referred to the RO for appropriate action.


FINDINGS OF FACT

1.  On November 4, 2010, the Board issued a decision addressing the issues of higher evaluations for the right elbow disability and the right ulnar nerve disability.

2.  On October 28, 2010, less than 90 days after the appeal was certified to the Board, the Board received from the Veteran additional evidence that is pertinent to his claims for higher evaluations for his right elbow disability and right ulnar nerve disability which evidence was not part of the claims file at the time the Board issued its November 4, 2010, decision.

3.  From July 22, 2003, to June 8, 2010, the preponderance of the competent and credible evidence of record did not show that the Veteran's right elbow disability was manifested by ankylosis; joint fracture; nonunion of the radius and ulna with flail false join; impairment of the ulna; impairment of the radius; and, even taking into account his complaints of pain, flexion of the right forearm was not limited to at least 90 degrees; extension of the right forearm was not limited to at least 75 degrees; flexion of the right forearm was not limited to 100 degrees with extension limited to 45 degrees; limitation of pronation was not such that motion is lost beyond the last quarter of arc (i.e., the hand does not approach full pronation); and the hand was not fixed near the middle of the arc or moderate pronation.

4.  From June 9, 2010, the preponderance of the competent and credible evidence of record does not show that the Veteran's right elbow disability is manifested by ankylosis; joint fracture; nonunion of the radius and ulna with flail false join; impairment of the ulna; and, even taking into account his complaints of pain, impairment of the radius; flexion of the right forearm was not limited to at least 70 degrees; extension of the right forearm was not limited to at least 90 degrees; limitation of pronation with motion was not lost beyond middle of arc; or the hand fixed in full pronation.

5.  From August 13, 2003, the preponderance of the competent and credible evidence of record does not show that the Veteran's right ulnar nerve disability is manifested by adverse symptomatology that equates to moderate incomplete paralysis of the ulnar nerve.


CONCLUSIONS OF LAW

1.  The criteria to vacate the Board's November 4, 2010, decision have been met.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.904 (2010). 

2.  At no time during the pendency of the appeal has the Veteran met the criteria for higher evaluations for his right elbow disability.  38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 4.2, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5205 to 5213 (2010).

3.  At no time during the pendency of the appeal has the Veteran met the criteria for a higher evaluation for his right ulnar nerve disability.  38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 4.2, 4.7, 4.124a, Diagnostic Code 8516 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Vacatur

On November 4, 2010, the Board issued a decision addressing the issues of higher evaluations for the right elbow disability and the right ulnar nerve disability.  However, on October 28, 2010, less than 90 days after the appeal was certified to the Board, the Board received from the Veteran new evidence that is pertinent to his claims for higher evaluations for the right elbow disability and the right ulnar nerve disability which was not part of the claims file at the time the Board issued its November 4, 2010, decision.

In this regard, controlling laws and regulations provide that the Board may vacate an appellate decision at any time upon request of the appellant or his or her representative, or on the Board's own motion, when an appellant has been denied due process of law or when benefits were allowed based on false or fraudulent evidence.  38 U.S.C.A. § 7104(a); 38 C.F.R. § 20.904.

With the above criteria in mind, the Board finds that not having the evidence in question when it decided the claim in the November 4, 2010, decision denied the Veteran due process of law.  Accordingly, the Board must vacate its November 4, 2010, decision.  Id.  

The Merits of the Appeal

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  

Under 38 U.S.C.A. § 5102 VA has a duty to provide an appropriate claim form, instructions for completing it, and notice of information necessary to complete the claim if it is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a duty to notify the claimant of the information and evidence needed to substantiate and complete a claim, i.e., existence of a current disability, the degree of disability, and the effective date of any disability benefits.  The appellant must also be notified of what specific evidence he is to provide and what evidence VA will attempt to obtain.  Third, VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  This includes obtaining all relevant evidence adequately identified in the record and, in some cases, affording VA examinations.  38 U.S.C.A. § 5103A. 

In Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006), the United States Court of Appeals for Veterans Claims (Court) observed that a claim of entitlement to service connection consists of five elements, of which notice must be provided prior to the initial adjudication: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date.  See 38 U.S.C. § 5103(a).  

Initially, the Board finds that there is no issue as to whether the Veteran was provided an appropriate application form or issue as to whether the claimant has veteran status.  

The Board next notes that the Veteran is challenging the initial evaluation assigned following the grant of service connection for his right elbow and ulnar nerve disabilities.  In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court also held that in cases where service connection has been granted and an initial disability evaluation has been assigned, the service connection claim has been more than substantiated, it has been proven, thereby rendering § 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Id, at 490-91; Also see Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).   Thus, because the notice that the Veteran was provided before service connection was granted was legally sufficient (i.e., the July 2003 38 U.S.C.A. § 5103(a) notice letter provided to the Veteran prior to the October 2003 rating decision), VA's duty to notify in this case has been satisfied.  

Furthermore, even if VA had a duty to provide 38 U.S.C.A. § 5103(a) notice and failed to do so, the Board finds that this notice problem does not constitute prejudicial error in this case because the record reflects that a reasonable person could be expected to understand what was needed to substantiate the claims after reading the November 2005, March 2006, May 2006, September 2006, August 2007, and April 2010 VCAA notice letters as well as the rating decision, statement of the case, supplemental statements of the case, and the Board remands.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009).

VA has also secured all available pertinent evidence and conducted all appropriate development.  Specifically, the record shows that VA obtained and associated with the claims files all identified and available in-service and post-service records including the Veteran's records from Steven C. Poletti, M.D., and from the Naval Hospital in Charleston in full compliance with the Board's August 2005 and July 2007 remand instructions.  See 38 U.S.C.A. § 5103A(b); Dyment v. West, 13 Vet. App. 141 (1999); D'Aries v. Peake, 22 Vet. App. 97 (2008).  

As to the Veteran's missing service treatment records, a September 2006 VA Form 119, Report of Contact, documents the fact that the RO was notified by the Navy that all of the Veteran's "Flight Medical Records" and reserve components records were retired and would appear with his service treatment records.  In December 2007, the Appeals Management Center notified VA that they did not have any of the Veteran's service treatment records.  In December 2007, the RO notified the Veteran that some of his service treatment records were missing and asked him to provide VA with copies of any of the record he had in his possession.  No service treatment records were thereafter received from the Veteran except for the records he thereafter filed directly with the Board in August 2009.  In November 2006, the RO made a formal finding of unavailability as to the Veteran's service treatment records from his last period of military service.  

Where, as here, "service medical records are . . . destroyed, . . . the Board's obligation to explain its findings and conclusions and to consider carefully the benefit-of-the-doubt is heightened."  O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  The cases, however, do not establish a heightened "benefit of the doubt," but rather only a heightened duty of the Board to consider the applicability of the benefit of the doubt, to assist the claimant in developing the claim, and to explain its decision when the veteran's medical records have been destroyed.  The case law does not lower the legal standard for proving a claim for service connection but rather increases the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the appellant.  Russo v. Brown, 9 Vet. App. 46 (1996).  Therefore, adjudication of these claims may go forward without these records.  See Gobber v. Derwinski, 2 Vet. App. 470, 472 (1992) (the "'duty to assist' is not a license for a 'fishing expedition' to determine if there might be some unspecified information which could possibly support a claim . . . [and] this duty is limited to specifically identified documents that by their description would be facially relevant and material to the claim").  

As to the Veteran's records held by Roper Hospital and Dr. McIntosh, while the Board in August 2005 and/or July 2007 directed the RO to obtain and associate these records with the claims files, these records are not part of the record on appeal.  Nonetheless, the Board finds that another remand to attempt to obtain these records is not required because, while the post-remand development included the RO sending letters to the Veteran in which it requested authorizations from him to obtain these records (see letters dated in November 2005 and August 2007), the Veteran never provided these authorizations.  See Wood v. Derwinski, 1 Vet. App. 190, 192 (1991) (holding that "the duty to assist is not always a one-way street.  If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence."); Olson v. Principi, 3 Vet. App. 480, 483 (1992); Hyson v. Brown, 5 Vet. App. 262 (1993) (holding that while the VA does have a duty to assist the veteran in the development of a claim, that duty is not limitless.  In the normal course of events, it is the burden of the veteran to keep the VA apprised of their whereabouts.  If he does not do so, there is no burden on the VA to "turn up heaven and earth" to find him).  

The Veteran was also afforded VA examinations in August 2003, December 2006, and June 2010 which, contrary to the claims made by the Veteran in his October 2010 letter, the Board finds are both adequate for rating purposes and are in full compliance with the Board's August 2005 remand instructions because the examiners after a review of the record on appeal and a comprehensive examination of the claimant provided medical opinions as to the severity of his disabilities that allows the Board to rate them under all relevant Diagnostic Codes.  Id; Also see 38 U.S.C.A. § 5103A(d); Barr v. Nicholson, 21 Vet. App. 303 (2007). 

In summary, the facts relevant to this appeal have been properly developed and there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. §§ 5103(a), 5103A, or 38 C.F.R. § 3.159.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of the appeal.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  


The Claims

The Veteran and his representative assert that the claimant's right elbow and ulnar nerve disabilities meet the criteria for higher evaluations.  It is also requested that the Veteran be afforded the benefit of the doubt.

Disability evaluations are determined by the application of a schedule of ratings which is based, as far as can practically be determined, on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2010).  Each service-connected disability is rated on the basis of specific criteria identified by Diagnostic Codes.  38 C.F.R. § 4.27 (2010).  In cases where the original rating assigned is appealed, consideration must be given to whether the veteran deserves a higher rating at any point during the pendency of the claim.  Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  

Regulations require that where there is a question as to which of two evaluations is to be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

When evaluating loss in range of motion, consideration is given to the degree of functional loss caused by pain.  DeLuca v. Brown, 8 Vet. App. 202 (1995) (evaluation of musculoskeletal disorders rated on the basis of limitation of motion requires consideration of functional losses due to pain).  In DeLuca, the Court explained that, when the pertinent diagnostic criteria provide for a rating on the basis of loss of range of motion, determinations regarding functional losses are to be "'portray[ed]' (38 C.F.R. § 4.40) in terms of the degree of additional range-of-motion loss due to pain on use or during flare-ups."  Id, at 206.

Under 38 C.F.R. § 4.40, disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and functional loss with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled.  A little used part of the musculoskeletal system may be expected to show evidence of disuse, either through atrophy, the condition of the skin, absence of normal callosity or the like.

Additionally, 38 C.F.R. § 4.45 provides, as regards to the joints, that the factors of disability reside in reductions of their normal excursion of movements in different planes.  Inquiry will be directed to these considerations:  (a) Less movement than normal (due to ankylosis, limitation or blocking, adhesions, tendon-tie-up, contracted scars, etc.).  (b) More movement than normal (from flail joint, resections, nonunion of fracture, relaxation of ligaments, etc.).  (c) Weakened movement (due to muscle injury, disease or injury of peripheral nerves, divided or lengthened tendons, etc.).  (d) Excess fatigability.  (e) Incoordination, impaired ability to execute skilled movements smoothly.  (f) Pain on movement, swelling, deformity or atrophy of disuse. Instability of station, disturbance of locomotion, interference with sitting, standing and weight-bearing are related considerations.  For the purpose of rating disability from arthritis, the spine is considered a major joint.

In evaluating the evidence in any given appeal, it is the responsibility of the Board to weigh the evidence and decide where to give credit and where to withhold the same and, in so doing, accept certain medical opinions over others.  Schoolman v. West, 12 Vet. App. 307, 310-11 (1999).  In this regard, the Board has been charged with the duty to assess the credibility and weight given to evidence.  Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006); Charles v. Principi, 16 Vet. App. 370 (2002); Klekar v. West, 12 Vet. App. 503, 507 (1999); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Indeed, the Court has declared that in adjudicating a claim, the Board has the responsibility to do so.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  In doing so, the Board is free to favor one medical opinion over another, provided it offers an adequate basis for doing so.  Evans v. West, 12 Vet. App. 22, 30 (1998); Owens v. Brown, 7 Vet. App. 429, 433 (1995).

The Right Elbow Disability

The October 2003 rating decision granted service connection for right medial epicondylitis and rated it as 10 percent disabling from July 22, 2003, under 38 C.F.R. § 4.71a, Diagnostic Code 5207.  Thereafter, an August 2010 rating decision rated the Veteran right elbow disability as 20 percent disabling from June 9, 2010.

Initially, the Board notes that a review of the record on appeal reveals that the Veteran is right hand dominant.  See, for example, the August 2003 VA examination.

Therefore, under Diagnostic Code 5205 ankylosis of the elbow warrants a 40 percent evaluation if it is favorable, at an angle between 90 and 70 degrees; warrants a 50 percent evaluation if it is intermediate, at an angle more than 90 degrees or between 70 and 50 degrees; and warrants a 60 percent evaluation if it is unfavorable, at an angle of less than 50 degrees or with complete loss of supination or pronation.  38 C.F.R. § 4.71a.  

Under Diagnostic Code 5206 limitation of forearm flexion of the major arm warrants a 10 percent evaluation when limited to 100 degrees, warrants a 20 percent evaluation when limited to 90 degrees, warrant a 30 percent evaluation when limited to 70 degrees, warrant a 40 percent evaluation when limited to 55 degrees, and warrant a 50 percent evaluation when limited to 45 degrees.  Id.  

Under Diagnostic Code 5207 limitation of forearm extension of the major arm warrants a 10 percent evaluation when limited to either 45 or 60 degrees, warrants a 20 percent evaluation when limited to 75 degrees, warrant a 30 percent evaluation when limited to 90 degrees, warrant a 40 percent evaluation when limited to 100 degrees, and warrant a 50 percent evaluation when limited to 110 degrees.  Id.  

Under Diagnostic Code 5208 limitation of forearm flexion to 100 degrees with extension to 45 degrees in the major arm warrants a 20 percent evaluation.  Id.

Under Diagnostic Code 5209 joint fracture, with marked cubitus varus or cubitus valgus deformity or with ununited fracture of head of radius, of the major arm warrants a 20 percent rating and other impairment of flail joint warrants a 60 percent rating.  Id.

Under Diagnostic Code 5210 nonunion of the radius and ulna with flail false joint of the major arm warrants a 50 percent rating.  Id. 

Under Diagnostic Code 5211 impairment of the ulna of the major arm with malunion and bad alignment warrants a 10 percent rating; with nonunion in lower half warrants a 20 percent rating; with nonunion in upper half with false movement without loss of bone substance or deformity warrants a 30 percent rating; and nonunion in upper half with false movement with loss of bone substance (1 inch (2.5 cms.) or more) and marked deformity warrants a 50 percent rating.  Id.

Under Diagnostic Code 5212 impairment of the radius of the major arm with malunion and bad alignment warrants a 10 percent rating; with nonunion in upper half warrants a 20 percent rating; with nonunion in lower half with false movement without loss of bone substance or deformity warrants a 30 percent rating; and nonunion in lower half with false movement with loss of bone substance (1 inch (2.5 cms.) or more) and marked deformity warrants a 50 percent rating.  Id.

Under Diagnostic Code 5213, limitation of supination of the major arm to 30 degrees or less warrants a 10 percent rating; limitation of pronation of the major arm with motion lost beyond last quarter of arc, the hand does not approach full pronation, warrants a 20 percent rating and with motion lost beyond middle of arc warrants a 30 percent rating; and with the hand fixed near the middle of the arc or moderate pronation of the major arm warrants a 20 percent rating, with the hand fixed in full pronation in the major arm warrants a 30 percent rating, and with the hand fixed in supination or hyperpronation in the major arm warrants a 40 percent rating. 

Under 38 C.F.R. § 4.71a, Plate I (2010), normal flexion of the elbow is 0 to 145 degrees, normal forearm pronation is 0 to 80 degrees, and normal forearm supination is 0 to 80 degrees.

From July 22, 2003, to June 8, 2010

As to a rating in excess of 10 percent under Diagnostic Code 5205 for ankylosis, the record on appeal, including the findings at the August 2003 and December 2006 VA examinations, is negative for a diagnosis of ankylosis of the right elbow.  In the absence a diagnosis of ankylosis, the Board may not rate his service-connected right elbow disability as ankylosis.  Therefore, a higher evaluation is not warranted under Diagnostic Code 5205.  This is true from July 22, 2003, to June 8, 2010, and therefore further consideration of staged ratings is not warranted.  Fenderson, supra.

Similarly, as to a rating in excess of 10 percent under Diagnostic Code 5209 for joint fracture, under Diagnostic Code 5210 for nonunion of the radius and ulna with flail false joint, under Diagnostic Code 5211 for impairment of the ulna, and under Diagnostic Code 5212 for impairment of the radius, the Board notes that the record on appeal, including the findings at the August 2003 and December 2006 VA examinations as well as the x-rays taken at the August 2003 VA examination and the March 2001 and October 2001 x-rays, are negative for a diagnosis of either of the above disorders.  Therefore, a higher evaluation is not warranted under either Diagnostic Code 5209, 5210, 5211, or 5212.  This is true from July 22, 2003, to June 8, 2010, and therefore further consideration of staged ratings is not warranted.  Fenderson, supra.

As to as to a rating in excess of 10 percent under Diagnostic Codes 5206, 5207, 5208, and/or 5213, at the August 2003 VA examination range of motion studies of the right elbow showed flexion of 0 to 140 degrees, pronation of 0 to 90 degrees, and supination of 0 to 90 degree with increased pain on resisted supination but no additional lost motion in any of these ranges of motion with repetitive testing.  Thereafter, at the December 2006 VA examination range of motion studies of the right elbow showed flexion to 120 degrees and extension to 5 degrees taking into account his complaints of pain with no additional limitation of motion due to pain, fatigue, weakness, and/or lack of endurance following repetitive use.  A review of the record on appeal does not reveal any range of motion studies that contradict the above findings by the Veteran's VA examiners.  See Colvin v. Derwinski 1 Vet. App. 171, 175 (1991) (VA may only consider independent medical evidence to support its findings and is not permitted to base decisions on its own unsubstantiated medical conclusions).

Therefore, since the most competent and credible evidence of record, even taking into account the Veteran's complaints of pain as per 38 C.F.R. §§ 4.40, 4.45 and the Court's holding in DeLuca, supra, does not show that flexion of the right forearm is limited to at least 90 degrees (i.e., because at its worst it was 120 degrees), extension of the right forearm is limited to at least 75 degrees (i.e., because at its worst it was 5 degrees), flexion of the right forearm is limited to 100 degrees with extension limited to 45 degrees (i.e., because at its worst it was 120 degrees and 5 degrees), limitation of pronation such that motion is lost beyond last quarter of arc (i.e., the hand does not approach full pronation), or the hand fixed near the middle of the arc or moderate pronation (i.e., because at its worst it was 90 degrees), the Board finds that a higher evaluation is not warranted under either Diagnostic Code 5206, 5207, 5208, or 5213.  This is true from July 22, 2003, to June 8, 2010, and therefore further consideration of staged ratings is not warranted.  Fenderson, supra.

From June 9, 2010

As to a rating in excess of 20 percent under Diagnostic Code 5205 for ankylosis, the post-June 9, 2010, record, including the findings at the June 9, 2010, VA examination, is once again negative for a diagnosis of ankylosis of the right elbow.  Therefore, because in the absence a diagnosis of ankylosis the Board may not rate his service-connected right elbow disability as ankylosis, a higher evaluation is not warranted under Diagnostic Code 5205.  This is true from June 9, 2010, and therefore further consideration of staged ratings is not warranted.  Fenderson, supra.

Similarly, as to a rating in excess of 20 percent under Diagnostic Code 5209 for joint fracture, under Diagnostic Code 5210 for nonunion of the radius and ulna with flail false joint, under Diagnostic Code 5211 for impairment of the ulna, and under Diagnostic Code 5212 for impairment of the radius, the Board notes that the post-June 9, 2010, record, including the findings at the June 9, 2010, VA examination, remain negative for a diagnosis of any of the above disorders.  Therefore, a higher evaluation is not warranted under either Diagnostic Code 5209, 5210, 5211, or 5212.  This is true from June 9, 2010, and therefore further consideration of staged ratings is not warranted.  Fenderson, supra.

As to as to a rating in excess of 20 percent under Diagnostic Code 5208, the Board notes that 20 percent is the maximum rating possible under this code section and therefore any claim for a higher rating under this code is moot. This is true from June 9, 2010, and therefore further consideration of staged ratings is not warranted.  Fenderson, supra.

As to as to a rating in excess of 20 percent under Diagnostic Codes 5206, 5207, and 5213, range of motion studies of the right elbow at the June 9, 2010, VA examination show that motion of the elbow was limited by pain and repetition to 15 degrees of extension, 85 degrees of flexion, 80 degrees of pronation, and 50 degrees of supination.  Moreover, a review of the record on appeal does not reveal any range of motion studies that contradict the above findings by the Veteran's VA examiner.  See Colvin, supra.

Therefore, since the most competent and credible evidence of record does not show, even when taking into account the Veteran's complaints of pain as per 38 C.F.R. §§ 4.40, 4.45 and the Court's holding in DeLuca, supra, that flexion of the right forearm is limited to at least 70 degrees (i.e., because at its worst it was 85 degrees), extension of the right forearm is limited to at least 90 degrees (i.e., because at its worst it was 15 degrees), limitation of pronation with motion lost beyond middle of arc, or with the hand fixed in full pronation (i.e., because at its worst pronation was 80 degrees), the Board finds that a higher evaluations is not warranted under either Diagnostic Code 5206, 5207, or 5213.  This is true from June 9, 2010, and therefore further consideration of staged ratings is not warranted.  Fenderson, supra.

The Right Ulnar Nerve Disability

The October 2003 rating decision granted service connection for right ulnar nerve entrapment with ulnar neuropathy and rated it as 10 percent disabling from August 13, 2003, under 38 C.F.R. § 4.124a, Diagnostic Code 8516.

Initially, the Board notes that a review of the record on appeal reveals that the Veteran is right hand dominant.  See, for example, the August 2003 VA examination.

Therefore, under 38 C.F.R. § 4.124a, Diagnostic Code 8516 the Veteran will be entitled to a 10 percent rating for mild incomplete paralysis of the ulnar nerve in his major upper extremity, a 30 percent rating for moderate incomplete paralysis of the ulnar nerve in his major upper extremity, and a 40 percent rating for severe incomplete paralysis of the ulnar nerve in his major upper extremity.

38 C.F.R. § 4.124a defines the term "incomplete paralysis" as indicating a degree of lost or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree. 

With the above criteria in mind, at the August 2003 VA examination the Veteran complained of a loss of grip strength which interferes with his playing sports and his job as a police officer.  A June 2003 electromyography (EMG) and nerve conduction study was abnormal with demyelinating and axonal components of ulnar neuropathy.  On examination, his right elbow was tender, he had decreased sensation from the elbow distally involving the palm and the fourth and fifth fingers, and he had decreased strength in the fourth and fifth fingers.  However, strength was 5/5 in all ranges of motion of the right elbow and wrist.  

At the subsequent December 2006 VA examination, the Veteran complained of daily right elbow pain along with numbness in the fourth and fifth fingers.  The Veteran also notified the VA examiner that the weakness in his right arm is part of the reason he could not continue working in law enforcement and is know unemployed.  On examination, the Veteran reported a decrease in sharp versus dull discrimination as well as in light touch sensation in the fourth and fifth fingers, but can perceive the stimuli.  Grip and arm strength were normal.  The Veteran could make a complete fist and could touch each fingertip to the palmar crease.  X-rays of the right elbow were unremarkable.  The examiner also opined that the Veteran "is very employable in any nonphysical forms of employment as well as most non strenuous physical forms of employment."

Lastly, when examined by VA in June 2010, the Veteran continued to complain of daily right arm pain with swelling, and popping of the elbow but no locking, color change, or temperature change.  He also complained of numbness in the fourth and fifth fingers.  The Veteran also complained that his problem prevents him from playing sports, lifting more than 20 pounds, and sleeping on his right side.  Moreover, while the Veteran also reported that he obtained another job in law enforcement, he also reported that his new job is primarily sedentary.  He also complained of flare-ups with overuse.  On examination, he had fourth and fifth finger tingling with palpation of the right epicondyle.  His right forearm and hand were swollen.  Motor strength was 5-/5 throughout the right arm and 5/5 in the right wrist.  His grip strength in his right hand was 5/5 but nonetheless less than in his left hand.  He was able to oppose his 2nd, 3rd, and 4th fingers to the thumb and his 5th finger comes within 2 cm.  He was also able to bring his 2nd, 3rd, 4th, and 5th fingers to the transverse crease.  Temperature and speed of capillary refill in the nail-beds were the same in both arms.  

Similarly, treatments record note his complaints and treatment for pain in the right arm, which pain increased with motion, and mild and intermittent tingling and numbness in two fingers of the right hand as well as diagnosed "mild paresthesias in the ulnar distribution" and decreased grip strength.  See treatment records from the Naval Hospital Charleston, dated from March 2001 to October 2001; Carolina Neurological Clinic, dated from October 2004 to April 2005.  The Naval Hospital Charleston records also show the Veteran's complaints and treatment following a September 2003 right ulnar nerve subcutaneous transportation.

Moreover, while some treatment records noted the Veteran's complaints, diagnoses, or treatment for additional right arm adverse symptomatology including right deltoid weakness, pain, and limitation of motion (see record from Steven C. Poletti, M.D., dated from February 2001 to June 2003; records from the Naval Hospital Charleston dated in March 2003), this adverse symptomatology was specifically attributed to a cervical spine degenerative disc disease with herniated nucleus pulposus and his subsequent fusion and diskectomy in April 2007 and not his service connected right ulnar nerve disability.  Therefore, the Board will not consider this adverse symptomatology when rating the severity of his disability.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998) ("when it is not possible to separate the effects of the [service-connected condition and the non-service-connected condition], VA regulations at 38 C.F.R. § 3.102, which require that reasonable doubt on any issue be resolved in the appellant's favor, clearly dictate that such signs and symptoms be attributed to the service-connected condition.  61 Fed. Reg. 52698 (Oct. 8, 1996))"

Initially, the Board finds that the neurological findings by the above three VA examiners as to the severity of the Veteran's right ulnar disability are not contradicted by any of the treatment records found in the claims files.  See Colvin, supra.  

As to whether the Veteran meets the criteria for a higher evaluation, the Board notes that his adverse symptomatology is limited to objective complaints of pain and weakness and subjective evidence of decreased sensation from the elbow distally involving the palm and the fourth and fifth fingers as well as tingling and decreased strength in the fourth and fifth fingers, his right forearm and hand being swollen, motor strength at its worst being nearly normal as 5-/5 throughout the right arm, and his 5th finger only coming within 2 cm of his thumb.  However, VA examiners were also uniform in finding that strength in the right wrist was normal, grip strength in the right hand was normal albeit less than on the left, he was able to make a fist, and temperature and speed of capillary refill in the nail-beds were the same in both arms.  Moreover, no muscle wasting or disuse atrophy was noted by any of the examiners.  See 38 U.S.C.A. §§ 4.40, 4.45.  

While the term "moderate" incomplete paralysis of the ulnar nerve is not defined by regulation, the Board nonetheless finds that it must amount to more than the limited adverse symptomatology documented by the claimant's VA examiners.  In these circumstances, the Board finds that the Veteran's right ulnar disability which causes only very minimal loss in arm strength, some tingling and lost strength in two fingers, some lose of sensation in the right arm and in two fingers, and some lost finger range of motion does not equate to moderate incomplete paralysis of the ulnar nerve.  See 38 C.F.R. § 4.124a.  Therefore, a higher evaluation for the Veteran's right ulnar nerve disability is not warranted.  This is true at all times since August 13, 2003, and therefore consideration of staged ratings is not warranted.  See Fenderson, supra.

Conclusion

As to the Veteran's claims that the disability is worse than rated, under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluations for the service-connected are inadequate.  A comparison between the level of severity and symptomatology of the Veteran's conditions with the established criteria shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.

The Board further observes that, even if the available schedular evaluation for the disability is inadequate (which it manifestly is not), the Veteran does not exhibit other related factors such as those provided by the regulation as "governing norms."  Specifically, there simply is no objective evidence that either disorder, acting alone, has resulted in frequent periods of hospitalization or in marked interference with employment.  See Bagwell v. Brown, 9 Vet. App. 337 (1996).  Therefore, the Board finds that the evidence does not demonstrate an exceptional or unusual clinical picture beyond that contemplated by the rating criteria.

In short, there is nothing in the record to indicate that the service-connected disorders cause impairment with employment over and above that which is contemplated in the assigned schedular ratings.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the disability rating itself is recognition that industrial capabilities are impaired).  The Board, therefore, has determined that referral of this case for extra-schedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted. 

As to the various lay statements as well as the personal hearing testimony, while the Veteran is competent and credible to report on what he can see and feel and his buddy and representative are competent and credible to report on what they can see, the Board finds more competent the opinions provided by the medical experts at the three VA examinations as to the severity of his service connected disabilities than these lay claims.  See Davidson, supra; Buchanan, supra; Jandreau, supra; Charles, supra; Black v. Brown, 10 Vet. App. 297, 284 (1997) (in evaluating the probative value of medical statements, the Board looks at factors such as the individual knowledge and skill in analyzing the medical data). 

In reaching the above conclusions, the Board also considered the doctrine of reasonable doubt.  38 U.S.C.A. § 5107(b).  However, because the preponderance of the evidence is against the Veteran's claims for higher evaluations, the doctrine is not for application.  See also, e.g., Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

The November 4, 2010, Board decision addressing the issues of higher evaluations for the right elbow disability and the right ulnar nerve disability is vacated

Entitlement to higher initial ratings for right medial epicondylitis (a right elbow disability) rated as 10 percent disabling from July 22, 2003, and 20 percent disabling from June 9, 2010 is denied.

Entitlement to a higher initial rating for right ulnar nerve entrapment with ulnar neuropathy (a right ulnar nerve disability) rated as 10 percent disabling from August 13, 2003 is denied.




____________________________________________
K. Parakkal
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


